                                                   T
                       UNITED STATES DISTRICT COUR
                                                  SEY
                      FOR THE DISTRICT OF NEW JER




HECTOR W. BIAGGI-PACHECO,
                                                    Civ. No. 16-3511 (KM) (JBC)
                      Plaintiff,
                                                               OPINION
                 V.


THE CITY OF PLAINFIELD,
PLAINFIELD CITY POLICE
                          ,
DEPARTMENT, UNION COUNTY
                           .
STATE OF NEW JERSEY, ET AL

                      Defendants.


KEVIN MCNULTY, U.S.D.J.:
                                                  co, alleges that the Defendants
      The plaintiff, Hector Biaggi-Pache
                                                                             ssal of the
    ngfully  arr ested,    cha rge d, and  detained him. Despite the dismi
wro
                                                                               an
                                             ly held in Union County jail for
charges against him, he was alleged
                                                                                plaint
                                            ase. In his Second Amended Com
additional six days prior to his rele
                                                                            defendant the
                                          the first time, seeks to add as a
(“2AC”),’ Mr. Biaggi-Pacheco, for
                                              hael Metz.
police officer who arrested him, Mic
                                                                                  ond
                                                Metz’s motion to dismiss the Sec
        Now before the Court is Officer
                                                                             12(b)(6). His
                                           Federal Rule of Civil Procedure
 Amended Complaint pursuant to
                                                                              Complaint
          l con ten  tio n  is tha t the Pla intiff filed the Second Amended
 principa


                                                abbreviated as follows:
        Record items cited repeatedly will be
        “2AC” =             Second Amended Complaint (DE 40)
                                                                     miss the Second
        “Metz Br.” =        Brief in Support of the Motion to Dis
                            Amended Complaint (DE 49-2)
                                                                   icer Metz’s Motion to
        “P1. Br.” =         Plaintiff’s Brief in Opposition to Off
                                                                   plaint (DE 55)
                             Dismiss the Second Amended Com
        “Metz Reply” =       Reply Brief of Officer Metz (DE 58)
                                            1
                                                   limitations, and that it does not
after the expiration of the relevant statutes of
                                                    timely-filed complaint. See Fed.
relate back to the date of filing of the original,
                                               in, I will grant Officer Metz’s motion
R. Civ. P. 15(c). For the reasons stated here
to dismiss.
      I.    Background
            a. Factual Summary
                                                        allegations of the Second
       Except insofar as they name Officer Metz, the
                                                  original Complaint and the First
Amended Complaint are similar to those of the
                                              ). The allegations are assumed to
Amended Complaint. (See DE 1; DE 11; 2AC
                                                Section II, infra.
be true for purposes of this motion only. See
                                                 field, New Jersey, which is in
       Mr. Biaggi-Pacheco is a resident of Plain
                                                 is a police officer employed by
Union County. (2AC at 3 (J 1)1.2 Michael Metz
                                                 4     3)). While conducting a
the Plainfield City Police Department. (2AC at (
                                                  Officer Metz arrested Mr. Biaggi
sweep and mass arrest on December 5, 2014,
                                                n County Jail. (2AC at 7 ( 3); 2AC
Pacheco and he was incarcerated in the Unio
                                               with a drug offense. (2AC at 7 (
at 4, (J 3)). Mr. Biaggi-Pacheco was charged
                                             inst Mr. Biaggi-Pacheco were
 2)). On January 16, 2015, the charges aga
                                                 charges having been dropped, he
 administratively terminated. (Id.) Despite the
                                                 days later, on Januanr 22, 2016,
 was not released from incarceration until six
                                           ntained his innocence throughout his
 (2AC at 8, ( 5)). Mr. Biaggi-Pacheco mai
 incarceration and thereafter. (Id. at 8, (J 4)).
                                                    predecessor, asserts seven
       The Second Amended Complaint, like its
                                               Officer Metz as a defendant:
 causes of action, all of which now include
                                                   Prosecution (42 U.S.C. § 1983)
       Count I: Wrongful Arrest and Malicious
       Count II: Wrongful Imprisonment
           Count III: Malicious Prosecution



                                                       s over at paragraph 1 in each
  2      The paragraph numbering inconveniently start
                                                 Citations to the Second Amended
  subsection of the Second Amended Complaint.
                                                ber where the citation occurs, in
  Complaint will therefore contain the page num
                                                   ds to the subsection.
  addition to the paragraph number that correspon
                                          2
                                       of Emotional Distress
      Count IV: Intentional Infliction
      Count V: Abuse of Process
        Count VI: Negligence
                                              hts Act
        Count VII: New Jersey Civil Rig
                                                                        l as attorneys’
     at 12- 24) . Th e Pla int iff see ks  compensatory damages, as wel
(Id.
                                        ts of suit.
fees, punitive damages, and cos
           b. Procedural History
                                                                                     on May
                                                   the Superior Court of New Jersey
        Plaintiff first filed this action in
                                                                               original
         6.  (DE   1  at  8).  Th e Un  ion   Co unty defendants removed the
19, 201
                                                                                      miss
            t to thi  s  Co urt  on  Jun  e   16, 201 6 (DE 1 at 1), and moved to dis
Complain
                                                                          tain claims
                                         uary 30, 2017, I dismissed cer
the Complaint. (DE 3). On Jan
                                                                               leave to
        ed aga  ins t  the  Sta te  of  New   Jersey and granted the Plaintiff
dir ect
                                                                                 be alleged
          his  com   pla int , sta tin g fai rly specifically what would need to
amend
 to make out a claim. (DE 10).
                                                                                    t (DE 11),
                                                 d his First Amended Complain
         On March 1, 2017, Plaintiff file
                                                                               24). On October
     ich De  fen  dan ts sub  seq  uen tly  moved to dismiss. (DE 18; DE
 wh
                                                                                      some of
              I  dis misse  d all cou  nts  aga ins t the State of New Jersey and
  13, 2017,
                                                                             29; DE 30).
                                         UCPO and Union County. (DE
  the counts against defendants
                                                  checo filed the Second Amended
         On April 6, 2018, Mr. Biaggi-Pa
                                                                                      stantially
              t, wh  ich  is the  cur ren tly ope rative pleading. (2AC). It is sub
  Complain
                                                                                         Officer
                    Fir st  Am end  ed  Co  mp lain t, but for the first time it names
   similar to the




                                                                                                          29,
                    r  opi  nio n and    ord  er  add  res  sin g the First Amended Complaint (DE
  3       In a prio                                                                          l infliction of
                                                     prosecution), Count IV (intentiona
  30), 1 dismissed Count III (malicious                                               Cou nty  and UCPO.
       tion al distre ss) , and   Cou   nt   V  (abuse of process) as to Union                  nts, without
  emo
                      end  ed  Com    plai  nt,  how  eve  r, continues to assert those cou
  The Second     Am                                                                                   r ruling;
                    rat ion  , aga  ins t  tho  se  sam  e  Def  endants. I will adhere to my prio
  significant alte                                                                         issed as against
                                                   Amended Complaint remain dism
  Counts Ill, IV, and V of the Second                     were dismissed for, inter alia fail
                                                                                           ,     ure to state
           Cou  nty and     UC PO  . Be   cau  se  they
  Union                                                                                         ain
                                                      because the factual allegations rem
  facts constituting a viable claim, and                  dee med   to apply to  all Def end ants , including
                          dis  mi ssa ls   sho  uld   be
  unchanged, those
                                                 t Metz.
   (as alternative grounds) Defendan
                                                          3
                                                                          dismiss
                  nt. No w befor e the Co urt is Officer Metz’s motion to
Metz as a Defenda
                            laint as untimely. (DE 49).
the Second Amended Comp
   U.    Standard of Review
                                                                                        missal of a
                Ru le   of  Civ il  Pr oc  ed ure    12(b)(6) provides for the dis
       Federal
                                                                                          ief can be
                        or  in pa  rt, if  it fai ls to  sta te a claim upon which rel
complaint, in whole                                                                         ing that
                          nt,  as  the    mo  vin  g pa  rty ,  bears the burden of show
granted. The defenda                                                                                ,
                                    im  al  Sci  enc e  Pr od  uc ts, Inc. a China Minmetals Corp.
no claim has been stated. An
                                                                                    tion to dismiss,
                 46 9   n. 9  (3d   Cir .  20 11  ). For the purposes of a mo
654 F.3d 462,                                                                            reasonable
                      in   the   co  mp   lai nt   are   accepted as true and all
 the facts alleged                                                                          rs & the
                             in   fav or   of  the    pla int  iff. New Jersey Carpente
 inferences are drawn
                                                                                  F.3d 297, 302 (3d
           Th ere of u.  Ti sh ma  n  Co  nst . Corp. of New Jersey, 760
  Tmstees
 Cir. 2014).                                                                                                laint
                                  of  Civ  il  Pr  oc   ed  ure   8(a )  do es not require that a comp
         Federal Rule
                                                                                             iffs obligation to
             de tai  led     fac   tua l  all  eg  ati  ons. Nevertheless, “a plaint
 contain
                                                                                                   than labels and
                   ‘gr  ou   nd   s’  of  his     ‘en  tit lem   ent to relief requires more
 provide the                                                                                              action will
                               a   for mu   lai  c   rec  ita  tio n  of  the elements of a cause of
 conclusions, and
                                                                                            07). Thus, the
          ”   Be  ll  At!  .  Co   rp.   a  Tw     om   bly, 550 U.S. 544, 555 (20
 not do.
                                                                                                  intiffs right to
                 s   fac   tua   l  all eg ati  on   s  mu    st  be sufficient to raise a pla
 complaint’                                                                                            face.” Id. at
                                 ula  tiv e   lev   el,  so   tha  t  a claim is “plausible on its
  relief above a sp          ec
                                                                                                               Bank,
                                        n  St  ud   en  t Ho    us ing  As  so cs., LLC ti. Huntington Nat.
  570; see also West Ru
                                                                                                 ndard is met
                 165   ,   169      (3d   Cir  .  20   13 ).  That facial-plausibility sta
  712 F.3d
                                                                                                    to draw the
                         int  iff   ple  ad s   fac   tua  l  co  ntent that allows the court
   “when the pla                                                                                          alleged.”
                                    e  tha   t  the     de  fen  da  nt  is liable for the misconduct
   reasonable inferenc                                                                                             ).
                                              .  66   2,   67  8  (20  09)   (ci tin g Twombly, 550 U.S. at 556
   Ashcroft v. Iqbal, 556 U.S
                                                                                                      uirement’.
                             us  ibi lit y  sta   nd   ard    is  no  t akin to a ‘probability req
   While “[t]he pla
                                                                                         U.S. at 678.
       ask s  for   mo    re   tha   n   a  sh   eer possibility.” Iqbal, 556
    it
                                                                                              Nevertheless, if a
                e   sta   tut  e   of  lim   ita  tio  ns   is an affirmative defense.
            Th
                                                                                                        y be subject
                               t  is  ap  pa   ren   t  fro  m   the   face of the complaint, it ma
    timeliness de        fec
                                               12(b)(6):
     to dismissal under Rule


                                                          4
                                                                    that
       Technically, the Federal Rules of Civil Procedure require
                                                                     states
       affirmative defenses be pleaded in the answer. Rule 12(b)
       that ‘je]very defense ...shall be asserted in the responsive pleading
                                                                  nses may at
       thereto if one is required, except that the following defe
                                                                    nses listed
       the option of the pleader be made by motion....’ The defe
                                                                 , a
       in Rule 12(b) do not include limitations defenses. Thus
                                                                   Rule 12(b)
       limitations defense must be raised in the answer, since
                                                                   law of this
       does not permit it to be raised by motion. However, the
                                                                    ations
       Circuit (the so-called Third Circuit Rule’) permits a limit
                                                                     only if
       defense to be raised by a motion under Rule 12(b)(6), but
                                                                   the cause
        the time alleged in the statement of a claim shows that
                                                               limitations.
        of action has not been brought within the statute of

Robinson v. Johnson, 313 F.3d 128, 135 (3d Cir. 2002
                                                     ) (citations and

quotations omitted).
    Ill.   Analysis
                                                               in the Second
       Officer Metz argues that his inclusion as a defendant
                                                             s that correspond to
Amended Complaint is barred by the statutes of limitation
                                                              all of the applicable
Plaintiff’s causes of action. The parties do not dispute that
statutes of limitations are two years.4
                                                               , and released on
      Mr. Biaggi-Pacheco was arrested on December 5, 2014
                                                          in that date range.
January 22, 2015. The causes of action surely accrued
                                                         in two years after those
Thus the complaint would have been timely if filed with
                                                           an’ 22, 2017, at the
dates: i.e., by December 5, 2016, at the earliest, or Janu
latest.


                                                                        193 (3d Cir. 2001)
4       See Singletary v. Pennsylvania Dep’t of Cont, 266 F.3d 186,
                                                              ations for purposes of Rule
(relying on the pasties as to the applicable statute of limit
                                                                    WL 1387319, at *10
15(c) analysis); Harry v. City of Philadelphia, No. 03-66 1, 2004
(E.D. Pa. June 18, 2004) (“It is well-established that the
                                                            state’s statute of limitations
                                                             under § 1983.”) (citing
for personal injury actions applies to all actions brought
                                                                F.3d 582, 599-600 (3d
Sameric Corp. of Delaware, Inc. v. City of Philadelphia, 142
                                                         11-345  3, 2011 WL 4906631, at
Cir. 1998)); Kreimer v. Nat’l R.R. Passenger Corp., No.                               t be
*1 (D.N.J. Oct. 13, 2011) (“Under New Jersey law, a personal injury claim mus
                                                             follows that the  statu te of
brought within two years of the date of accrual. Thus, it
                                                             A 1983 cause of action
limitations for § 1983 claims in New Jersey is two years. §
                                                                occurred.”) (citations
accrues under federal law when the allegedly wrongful act
omitted).
                                           a
      Plaintiff filed the original Complaint in state court on May 19, 2016.
That date, of course, was well within the two-year limitations period, which
expired on December 5, 2016, at the earliest. The original complaint, however,
did not name Officer Metz as a defendant, and neither did the First Amended
Complaint.5
      The Second Amended Complaint was filed on April 6, 2018, over a year
after the expiration of the two-year limitations period. The Second Amended
Complaint is the first pleading that names Officer Metz as a defendant. If
applicable, however, “Rule 15(c) can ameliorate the running of the statute of
limitations on a claim by making the amended claim relate back to the original,
timely filed complaint.” Singletary a Pennsylvania Dep’t of Con-., 266 F.3d 186,
193 (3d Cir. 2001); Garvin v. City of Philadelphia, 354 F.3d 215, 220 (3d Cir.
2003) .7 Officer Metz now argues that the Second Amended Complaint does not
relate back to the original Complaint under Rule 15(c), and that therefore, as to
him, the claims in the Second Amended Complaint are time-barred.
      Plaintiff points out that the original Complaint named police officers,
whose names he did not then know, as fictitious John/Jane Doe defendants:
   Defendants, John and Jane Does (1-100), were the Director(s) of Public
   Safety, supervisory officers, and/or policy makers for Plainfield City, the
   Plainfield City Police Department, and John/Jane Roe(s), 1-25, fictitiously
   named City of Plainfield Police Officers, who participated in and condoned or
   ratified the illegal actions complained of in the within Complaint.

   At all times referenced herein,   . John/Jane Roe(s), 1-25, fictitiously
                                         .   .



   named City of Plthnfield Police Officers, behaved improperly in arresting and


       It was removed to this court within 30 days, as required. That date is irrelevant
to the statute of limitations analysis.
6      The First Amended Complaint, which also did not name Officer Metz, was filed
on March 1, 2017. That date was outside the two-year limitations period, which
expired on January 22, 2017, at the latest.
       Rule 15(c) was “amended as part of the general restyling of the Civil Rules” in
2007. Fed. R. Civ. P. 15 Committee Note to 2007 Amendments. There was no change
of substance. The pre-2007 cases cited in this Opinion therefore remain good law. See
Dean v. Deptford Twp., No. 13-5197, 2015 WL 3755056, at *3 n.2 (D.N.J. June 16,
2015).
                                                 6
                                                               Federal Civil
  detaining Plaintiff, Biaggi-Pacheco, violating his State and
  Rights.
                                                                  ing policy and
  Moreover, the acts of the Defendants were a part of an ongo
                                                                were a natural
  practice of these various violations of Civil Rights, and/or
                                                          Civil Rights of
  and foreseeable consequence of the disregard for the
                                                                n County
  individuals in Plainfield and being prosecuted by the Unio
                                                                field, Plainfield
  Prosecutors Office, such that the Defendants, City of Plain
                                                              named City of
  Police Department, John/Jane Roe(s), 1-25, fictitiously
                                                           r’s Office, and the
  Plainfield Police Officers, the Union County Prosecuto
                                                                Civil Rights
  State of New Jersey, had encouraged and condoned these
                                                          ent them.
  violations and/or failed to establish a system to prev

(DE 1 at 9       3; DE 1 at 13   ¶   2; DE 1 at 14-15   ¶   5).
             ¶
                                                                     holder for
      Plaintiff’s implication is that “John Doe” served as a place
                                                                ations as to him.
Officer Metz and stopped the running of the statute of limit
                                                           “Doe” with a parry’s
The law is not so simple. Replacing a fictitiously named
                                                             ing of a new party
real name amounts to the changing of a party or the nam
                                                              v. Fuentes, No. 15-
under Rule 15(c). Garuin, 354 F.3d at 220; see also Velez
                                *3 (D.N.J. June 30, 2017); Anderson a City of
6939, 2017 WL 2838461, at
                                                           district court correctly
Philadelphia, 65 F. App’x 800, 802 (3d Cir. 2003) (“The
                                                        d not be extended by
concluded that [the statute of limitations period coul
                                                       Thus it is necessan to
naming the ‘John Doe’ set forth in the complaint.”).
                                                              nd Amended
determine whether the naming of Officer Metz in the Seco
                                                                 t under Rule 15(c).
 Complaint relates back to the date of the original Complain
I answer that question in the negative.
       A.        Relation Back
       Rule 15(c)(1) provides:
                                                           of the original
       An amendment to a pleading relates back to the date
       pleading when:
                                                                             out of the
                 (B)the amendment asserts a claim or defense that arose
                                                                        pted to be set
                 conduct, transaction, or occurrence set out--or attem
                 out--in the original pleading; or
                                                                        of the party
                 (C) the amendment changes the party or the naming
                                                                       is satisfied and
                 against whom a claim is asserted, if Rule 15(c)(1)(B)
                                                                         the
                 if, within the period provided by Rule 4(m) for serving

                                              7
             summons and complaint, the party to be brought in by
             amendment:
                  (i) received such notice of the action that it will not be
                  prejudiced in defending on the merits; and
                  (ii) knew or should have known that the action would have
                  been brought against it, but for a mistake concerning the
                  proper party’s identity.

      “The Rule is written in the conjunctive, and courts interpret [Rule
15(c)(1)(C)j as imposing three conditions, all of which must be met for a
successful relation back of an amended complaint that seeks to substitute
newly named defendants.” Singletanj, 266 F.3d at 194. Those three
requirements are:
       (1) the claim against the newly named defendant must have arisen “out
of the conduct, transaction, or occurrence set forth or attempted to be set forth
in the original pleading” (Le., Rule 15(c)(1)(B) must be satisfied);
       (2) the newly named defendant must have received such notice of the
action that it will not be prejudiced (i.e., Rule 15(c)(l)(C)(i) must be satisfied);
and
       (3) the newly named defendant must have known, or should have known,
that the action would have been brought against it, but for a mistake
concerning the newly named defendant’s identify (La, Rule 15(c)(1)(C)(ii) must
be satisfied). Id.
       The first condition is satisfied here because the Second Amended
Complaint arises from the same occurrence set forth in the original pleading.
Both complaints involve the arrest and allegedly prolonged incarceration of the
Plaintiff from December 5, 2014 through January 22, 2015. See Garuin, 354
F.3d at 222 (“[CJlearly the new claims against the individual officers alleging
excessive force ‘arose out of the conduct, transaction, or occurrence set forth
in the original pleading.”’ (citing Fed. R. Civ. P. 15(c))).
       The second and third conditions pertain to the newly-named defendant’s
notice of the action or the fact that, but for a mistake, it would have been
brought against that defendant. The second and third conditions must be met
                                         S
‘within the period provided by Rule 4(m) for service of the summons and
complaint, which is 90 days after the filing of the timely complaint. Singletanj,
266 F.3d at 194 (presuming that the limit “provided by Rule 4(m) for serving
the summons and complaint” of Rule 15(c) applies to the filing date of the
timely complaint as opposed to a subsequent complaint); Garvin, 354 F.3d at
222 (same). That period concededly expired long before the filing of the Second
Amended Complaint.
    Officer Metz certifies without contradiction that at the time of the original
Complaint, the time of the First Amended Complaint, or even long thereafter,
he did not have any notice of this lawsuit. He learned about it when he was
                                                                          (DE
served with the summons and Second Amended Complaint in April 2018.
49-6 at 3   ¶   3; DE 58-6   ¶   13). Evidence of actual notice is therefore lacking. See
Singletanj, 266 F.3d at 194; Garvin, 354 F.3d at 222.
      Actual notice, however, is not the only kind; constructive notice will
suffice under certain circumstances. Singletanj, 266 F.3d at 197. If a newly
                                                                         two
named defendant has not received actual notice of the action, there are
methods of imputing notice: (1) the “shared attorney” method8; and (2) the
                                                                                t
“identity of interest” method. Garuin, 354 F.3d at 222-23. “Identity of interes
generally means that the parties are so closely related in their business
operations or other activities that the institution of an action against one serves
 to provide notice of the litigation to the other.”’ Singletanj, 266 F.3d at 197
                                                                                 at
 (quoting 6A Charles A. Wright et al., Federal Practice and Procedure § 1499,
 146 (2d ed. 1990)). Thus, the relevant issue is whether Officer Metz has a
 sufficient identity of interest with an originally named and served defendant,
 such that notice of the action can be imputed to Officer Metz. Id. at 197.




 8     Because Officer Metz does not share an attorney with any of the named
 Defendants, I set this alternative aside.
                                           9
      Officer Metz is a police officer of the City of Plainfield. His employer(s),
the City of Plainfield and the “Plainfield City Police Department,”9 were both
named in the original Complaint and both were apparently duly served within
the time limits of Rule 4(m).’° (DE 1 at 8).
      The question, then, is whether Officer Metz is “so closely related to his
employer for the purposes of this     type   of litigation that these two parties have a
sufficient identity of interest so that the institution of litigation against the
employer serves to provide notice of the litigation to the employee.” Singletanj,
266 F.3d at 198. The U.S. Court of Appeals for the Third Circuit has construed
imputation narrowly when the party that is sought to be added is a staff-level
employee. Walters v. Muhlenburg Twp. Police Dep’t, 536 F. App’x 213, 216 (3d
Cir. 2013) (finding that where the township police department had been named
as a defendant, a later-named police officer could not “be deemed to have
notice solely by virtue of his employment with the defendant” for purposes of
Rule 15(c) relation-back analysis); Garuin, 354 F.3d at 227 (holding that police
officers do not rank high enough in the municipal hierarchy to permit the
conclusion that they have an identity of interest with the municipality for
purposes of notice); Singletanj, 266 F.3d at 199 (finding that a prison
psychologist, a staff-level employee, did not share an identity of interest with
the prison); see also Anderson, 65 F. App’x at 800.




9       The police department is properly called the Plainfield Police Division. As held in
my prior Opinion dismissing the original Complaint, the police department is not an
independent entity that may sue or be sued. The proper defendant is the City of
Plainfield, of which the police department is a division. (DE 10 at 3 n.2) (citing Buffaloe
v. City ofFlainfield, Civ. No. 12-03295, 2013 WL 2182327, at *2 (D.N.J. May 20,
2013)).
        On February 18, 2005, counsel for Mr. Biaggi-Pacheco served a notice of tort
claim on the police department using the form promulgated by the City of Plainfield.
(DE 55-3) Plaintiff filed the original Complaint in State court on May 19, 2016. (DE 1
at 8). Defendants removed that Complaint to this Court on June 6, 2016. (DE 1)
Plainfield and the Police Department filed an Answer to the original Complaint on
August 17, 2016. (DE 6). The Answer does not assert that service was late or faulty.
                                          10
         Other courts in this District have held squarely that ordinary police
officers do not possess the necessary identity of interest with their municipal
employers. See Davis v. Perez, No. 16-CV-2784 (NLH) (JS), 2017 WL 3567973,
at *6 (D.N.J. Aug. 16, 2017), aff’d and adopted, No. 16-CV-02784 (NLH) (JS),
2018 WL2113267 (D.N.J. May 8, 2018); Velezu. Fuentes, No. 15-CV-6939,
2017 WL 2838461, at *4 (D.N.J. June 30, 2017) (“Absent other circumstances
that permit an inference that notice was received, municipal police officers do
not have an identity of interest with their city employer.”). See also Lassoffu.
New Jersey, No. 05-CV-2261 (JEI), 2006 WL 5509595, at *1 (D.N.J. Jan. 31,
2006).
         Adherence to all of the Rule’s requirements serves to balance fairness to
defendants against fairness to plaintiffs:
         [Ajllowing the relation back of amended ‘John Doe’ complaints
         risks unfairness to defendants, who,   .  may have a lawsuit
                                                    .   .



         sprung upon them well after the statute of limitations period has
         run. But fairness to the defendants is accommodated in the other
         requirements of [Rule 15(c)j.

Singletanj, 266 F.3d at 201 n. 5. Those “other requirements” consist primarily
of the requirement that the defendant be on actual or constructive notice of the
claim, discussed above.
         I do not rule out the possibility that equitable considerations may
influence the propriety of relation-back. Facts such as the information
available to the plaintiff and the defendant’s responsibility for the unavailability
of information may come into play. To look at it another way, a court may be
more indulgent of a “mistake” and any attendant delay if it finds that they were
justifiable under the circumstances.
         On that score, the Plaintiff points to the following language from
Singletanj:
         It is certainly not uncommon for victims of civil rights violations (e.g., an
         assault by police officers or prison guards) to be unaware of the identity
         of the person or persons who violated those rights. This information is in
         the possession of the defendants, and many plaintiffs cannot obtain this

                                         11
      information until they have had a chance to undergo extensive discovery
      following institution of a civil action. If such plaintiffs are not allowed to
      relate back their amended “John Doe” complaints, then the statute of
      limitations period for these plaintiffs is effectively substantially shorter
      than it is for other plaintiffs who bring the exact same claim but who
      know the names of their assailants; the former group of plaintiffs would
      have to bring their lawsuits well before the end of the limitations period,
      immediately begin discovery, and hope that they can determine the
      assailants’ names before the statute of limitations expires. There seems
      to be no good reason to disadvantage plaintiffs in this way simply
      because, for example, they were not able to see the name tag of the
      offending state actor.

266 F.3d at 201 n. 5.”
      I understand and am sympathetic to the plight of the plaintiff in the
hypothetical, but common, scenario depicted in Singletanj. Indeed, I am
generally lenient with respect to an anestee who does not know and has not
been told the name of an arresting officer. The factual scenario posed in
Singletary, however, does not match the facts of this case.
      Here, Plaintiff filed the original complaint in May 2016 and Defendants
removed it to this Court a month later. At that point, the limitations period still
had another half year to run. Counsel for the plaintiff had means at his
disposal to obtain the necessary information in time to use it.
      Plaintiff’s counsel states that the delay in learning the arresting officer’s
name was “specifically a consequence of the City of Plainfield Police
Department and the Union County Prosecutor’s Office’s inability to produce
any records concerning [Mr. Biaggi-Pacheco’sl arrest until near the end of
2017.” (Opp. at 11). Additionally, “the delay in the Plaintiff obtaining Rule 26
disclosures until late 2017 included over a year and half of motion practice
with various defendants.” (Id.). (No discovery-related “motion practice” appears



11      Singletary was here discussing and disapproving cases stating that the
plaintiffs unawareness of the officer’s name could not be considered a “mistake” for
purposes of changing a party or the name of a party. See Fed. R. Civ. P. 15(c)(1)(q(ii)
(defendant “knew or should have known that the action would have been brought
against it, but for a mistake concerning the proper party’s identity”).
                                         12
on the docket; counsel seems to be referring to the motions to dismiss the
original and First Amended complaints.)
       True, it was not until November 27, 2017, that Union County supplied
“Initial Disclosures pursuant to Fed. R. Civ. P. 26.” (DE 55-4). Those
disclosures include a copy of the record of booking and complaint-warrant,
both of which list Michael Metz as the arresting officer. (Id. pp. 2, 6—7).
Although the Rule requires certain disclosures without a discovery request, the
event triggering the obligation is the initial conference pursuant to Rule 26(fl.
See Fed. R. Civ. P. 26(lflC) (14-day deadline running from conference).
      Acting within his discretion, the Magistrate Judge delayed the Rule 26
conference in light of the unsettled status of the allegations and claims. That
period of delay ended up encompassing the first, successful motion to dismiss,
the filing of the First Amended Complaint and resolution of related motions to
dismiss, and the motion to amend a second time. (See DE 7, 35, 39; see also
DE 41). During that period, however, the Plaintiff was not lulled into thinking
that Rule 26 disclosures were on the way; counsel knew the Rule 26 conference
that would trigger disclosure obligations had not yet taken place.
       The Plaintiff claims that he was stymied in his efforts to obtain the
officer’s name. His complaints, however, are general and unsupported by any
affidavit or certification as to any efforts that were made. On the record before
                                                                              ion
me, I cannot find due diligence, or really any diligence, here. As the expirat
of the statute of limitations loomed, the plaintiff could have requested limited
discovery to ascertain the name of the arresting officer. See generally Techtronic
Indus. N. Am., Inc. v. Inventek Colloidal Cleaners LLC, No. 13-CV-4255, 2013
WL 4080648, at *2 (D.N.J. Aug. 13, 2013) (applying “reasonableness standard
                                                                              o,
to determine if expedited discovery is appropriate”); Tharra u. City of Chicag
816 F. Supp. 2d 541, 554 (N.D. Ill. 2011) (allowing expedited discovery in
 § 1983 false arrest case so that the plaintiff could learn the identities of the
 police officers involved in the incident). A single interrogatory presumably
 would have sufficed. The record, however, reveals no effort of any kind to

                                        13
ascertain the arresting officer’s name between the filing of the original
Complaint and the expiration of the limitations period.
      Defendant Metz adds that, even setting aside the discovery process, the
plaintiff either possessed or could easily have obtained this information. He
submits a supplemental certification (“Men. Supp. Cert.”, DE 58-6) attaching
exhibits and stating, in substance, the following:
         a   The Plaintiff would have received a “Defendant’s copy” of the
             Complaint-Warrant, at the time of his arrest or at the latest when
             he was released from county jail. (Metz Supp. Cert.      ¶J   3-5)
             (attaching copy of complaint-warrant, DE 58-2)
             Ordinary discovery in a criminal case would have resulted in the
             turnover of copies of the complaint-warrant, booking sheet, and
             other documents. (Id.   ¶   6—10)
             A request for the criminal file at any time following the plaintiffs
             release from county jail would have yielded these documents which
             reveal the arresting officer’s name. (Id.   ¶   11—12)
      I give these contentions some consideration, but no great weight. Officer
Metz has no first-hand knowledge; he is opining as to what would ordinarily
occur in a criminal case. Because this criminal case, unlike most, was almost
immediately dismissed, the lack of any paper discovery is easily explained. At
that time, moreover, the Plaintiff presumably had not yet consulted with
counsel about the filing of a civil lawsuit. His failure to retain a copy of the
complaint-warrant (assuming he received it), like his failure to remember the
arresting officer’s badge number or name, is understandable.
      Still, the fact remains that Plaintiff and his counsel, knowing of the
expiration of the limitations period, did not take reasonable steps to obtain the
necessary facts. The second and third requirements of Rule 15(c), then, were
not met, timely or otherwise.
      Based on the authorities holding that municipal police officers do not
have an identity of interest with their employer for relation back purposes, in

                                         14
the context of the lack of justification for the d&ay or correction of any
arguable “mistake,” I find that the claims against Defendant Metz in the
Second Amended Complaint do not relate back for purposes of Rule 15(c)(1j(C).

   IV.     Conclusion
     For the reasons stated above, Officer Metz’s motion to dismiss is granted
because the claims are barred by the relevant statutes of limitations. Because
this is an initial dismissal as to this particular defendant, it is without
prejudice to the filing of a motion for leave to amend the complaint within 30
days of this Opinion.
         An appropriate Order follows.
Dated: January 31, 2019



                                   M
                                 HON. KEVIN MCNULTY,




                                         15
